DISMISS; Opinion Filed September 18, 2012.




                                                                  In The
                                                    i!ILnIrt uf \pptaIs
                                   iftI! Jistrirt uf rxn                              tt    Jattwi
                                                       No. 05-12-01221-CR


                                            GERRY W. MOONEY, Appellant

                                                                     V.

                                           THE STATE OF TEXAS, Appellee


                                On Appeal from the Criminal District Court No. 3
                                             Dallas County, Texas
                                     Trial Court Cause No. F02-35420-MJ


                                          MEMORANDUM OPINION
                                     Before Justices Moseley, Fillmore, and Myers
                                              Opinion By Justice Myers

             Gerry W. Mooney appeals the trial court’s order denying his “motion to unseal documents

previously seaIed.t Appellate courts have jurisdiction over appeals by criminal defendants only

after conviction or from certain statutorily designated appealable orders. See Wright v. State, 969

S .W.2d 588, 589—90 (Tex. App.—Dallas 1998,110 pet.). The Court has found no authority providing

the right to appeal an order denying a motion to unseal documents.




     Appellant was convicted of aggravated assault on a public se ant with a deadly weapon and sentenced to fonv-flve years’ imprisonmen His
                                                                                                                                        t.
         was affinned on direct appeal.
convicflon                                         i’. Stare, No. 05-05-01395-CR (Tex. App—Dallas Dec. 13, 2006.
                                                                                                                  o     ref d).
       We dismiss the appeal for want of jurisdiction.




                                                    LANA MYERS
                                                    JUSTICE

Do Not Publish
TEx. R. App. P. 47
12122 IF.U05
                               nnrt nf Apirztti
                       iftI! litrirt uf (!Ixa at Datku

                                       JUDGMENT
GERRY W. MOONEY. Appellant                         Appeal from the Criminal [)istrict Court No.
                                                   3 of I)allas County, Texas. (Tr.Ct.No. F02-
No. 05-12-01221 -CR          V.                    35420-MJ).
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS. Appellee                       Moseley and Fillmore participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want ofjurisdiction.


Judgment entered September 18, 2012.




                                                   LANA MYERS
                                                   JUSTICE